

113 S2794 IS: Veterans Small Business Enhancement Act of 2014
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2794IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Mr. Durbin (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to direct the task force of the Office of Veterans Business
			 Development to provide access to and manage the distribution of overseas
			 excess or
			 surplus property to veteran-owned small businesses.1.Short titleThis Act may be cited as the Veterans Small Business Enhancement Act of 2014.2.Access to overseas excess or surplus property for veteran-owned small businessesSection 32(c)(3)(B) of the Small Business Act (15 U.S.C. 657b(c)(3)(B)) is
			 amended—(1)in clause (v), by striking ; and and inserting a semicolon;(2)in clause (vi), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(vii)providing access to and managing the distribution of excess or surplus property located outside the
			 United States that is owned by the United
			 States to small business concerns owned and controlled by veterans,
			 pursuant to a memorandum of understanding between the task force and the
			 head of the applicable state agency (as defined in section 549 of title
			 40, United States Code)..